t c summary opinion united_states tax_court nancy badayos magimot petitioner v commissioner of internal revenue respondent docket no 1590-08s filed date keith s blair john b snyder and jean hartman student for petitioner noelle c white for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for the issue for decision is whether petitioner was eligible for an exemption from income_tax in and under the convention with respect to taxes on income u s -phil art date u s t article background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when petitioner filed her petition she resided in maryland petitioner electronically filed form sec_1040 u s individual_income_tax_return for and on schedule a itemized_deductions for she deducted dollar_figure of state_and_local_income_taxes and dollar_figure of income as tax exempt under article on schedule a for she deducted dollar_figure of state_and_local_income_taxes and dollar_figure of income as tax exempt under article on date respondent issued to petitioner a notice_of_deficiency disallowing the article deductions for and and the state and local income_tax deduction for petitioner is a citizen of the philippines and is trained as an educator with teaching experience in both the united_states and the philippines in the ravenswood city school district ravenswood in california interviewed her in the philippines and hired her to teach in the united_states petitioner agreed to teach at ravenswood and signed a 3-year teaching contract the amity institute amity a nonprofit organization that sponsors international educators to teach at schools in the united_states agreed to sponsor petitioner’s teaching visa for a 3-year term on date petitioner signed a 3-year contract with amity for its services petitioner then applied for an exchange visitor j-1 visa requesting a 3-year period from date through date she was issued a visa effective date through date petitioner arrived in the united_states on date and from date through date she taught at ravenswood in and petitioner earned dollar_figure and dollar_figure respectively and on schedule a she reported a miscellaneous itemized_deduction of dollar_figure for and dollar_figure for 1respondent also disallowed the standard_deduction for respondent concedes that petitioner is entitled to the standard_deduction for both and for and respondent determined that petitioner’s ravenswood salary was taxable_income discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in certain circumstances however sec_7491 places the burden_of_proof on the commissioner petitioner has not alleged that sec_7491 is applicable nor has she established compliance with the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent the interpretation of treaty provisions must begin with the language of the treaty n w life assurance co of can v commissioner 107_tc_363 the role of the judiciary in interpreting treaty provisions is to decide their underlying intent or purpose 120_tc_430 the court therefore will begin its analysis by examining the treaty itself article teachers provides where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state respondent contends that petitioner fails to qualify for benefits under article because she did not establish that she came to the united_states for a period not expected to exceed years for the purpose of teaching in support respondent cites the treasury_department technical explanation of article treasury_department technical explanation of the convention between the united_states and the philippines 1984_2_cb_412 treaty explanation the treaty explanation for article states that if the period of the visit had been expected to exceed two years then the exemption does not apply to any of the income earned id the plain language and the treaty explanation of article specify that petitioner must establish that she agreed to teach in the united_states for a period not expected to exceed years id in support of her contention that she did not expect her stay in the united_states to exceed years petitioner alleges that the length of the amity contract and the term of her visa stay are not indicative of her expectation she asserts that she was required to sign a 3-year contract with amity because amity did not offer contract terms for less than years and she was unaware that she could request a visa for less than years petitioner testified that she did not expect to remain in the united_states for over years during her first years in the united_states her family remained in the philippines and she visited them during her winter and summer breaks she signed only yearly apartment leases in the united_states and in she purchased a home in the philippines notwithstanding whether petitioner had a choice regarding the length of the amity contract she signed the contract the contract indicates that she expected to remain in the united_states for a period to exceed years petitioner alleges that had she not signed the contract she would not have been able to teach in the united_states but she did not provide the court with any credible_evidence beyond her testimony demonstrating that it was amity’s policy to restrict contract offers to a year term by signing a 3-year contract petitioner acknowledged that she would stay in the united_states for more than years without more the court cannot find that she expected to remain in the united_states for less than years in addition petitioner applied for a visa and requested a 3-year term indicating that she would remain in the united_states for over years the amity contract and petitioner’s request for a visa both of which were in effect for a 3-year period indicate that petitioner expected to stay in the united_states for more than years the record also indicates that ravenswood expected petitioner to teach at the school for years under their agreement the foregoing evidence indicates that all parties involved-- petitioner amity and ravenswood--expected petitioner’s stay in the united_states to extend for more than years therefore petitioner is not entitled to the benefit under article and respondent’s determination is sustained other arguments made by the parties and not discussed herein were considered and rejected as irrelevant without merit or moot to reflect the foregoing decision will be entered under rule
